Citation Nr: 0013710	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury with headaches and anxiety, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February 1949 to July 
1952.  

This is an appeal from a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which confirmed and continued a 30 percent 
evaluation for residuals of a head injury with headaches and 
anxiety.  In August 1999 the veteran testified at a hearing 
before a Member of the Board of Veterans' Appeals (Board) 
sitting in Washington, D.C.  The case is now before the Board 
for appellate consideration.


REMAND

The veteran's service medical records reflect that he was 
treated at a hospital in December 1950 for a concussion of 
the brain.

In a June 1973 rating action, service connection was 
established for residuals of a head injury manifested by 
headaches and anxiety, rated 30 percent disabling.

In August 1997 the veteran reopened his claim for an 
increased rating for his service-connected disability.

VA outpatient treatment records and a report of VA 
hospitalization reflect treatment of the veteran in 1997 for 
coronary artery disease.

The veteran was afforded a VA psychiatric examination in 
August 1998.  He was noted to be alert and cooperative but 
his mood was depressed.  His affect was appropriate.  He was 
delusional and thought people were out to get him.  His 
memory was impaired and his judgment and insight were also 
impaired.  The diagnosis was organic brain syndrome due to a 
head injury.  The global assessment of functioning (GAF) 
score was 40.

In November 1998 the veteran submitted a claim for a total 
rating based on individual unemployability.  He indicated 
that he had last worked on a full-time basis in 1992 as a 
security guard.  His claim was denied in a May 1999 rating 
action.  

During the August 1999 Board hearing, the veteran indicated 
that he had headaches about three times a week.  He took 
medicine every day for the headaches and was also treated by 
a doctor about once a month.  He was often depressed and also 
had anxiety.  He currently worked 26 to 28 hours per week at 
a golf course, and had last worked on a full-time basis in 
1992 as a guard at a Federal building.  The veteran further 
related that he had problems with thinking or concentration 
and also had memory problems.  He always felt paranoid.  He 
resided by himself and attempted to stay more or less by 
himself.  He did not sleep well.  He received Social Security 
benefits based on his age.

The veteran's representative requested that, if an allowance 
on the current record was not possible, the veteran be 
afforded a VA neurological examination to determine the 
nature and severity of his headaches and whether the 
headaches resulted from his service-connected head injury.  
The representative maintained that if the headaches did 
result from the head injury a separate evaluation should be 
assigned for the headaches. 

Since the veteran has maintained that his service-connected 
condition has increased in severity, his claim for an 
increased rating for the disability is considered to be well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Accordingly, the VA has a duty to assist him in the 
development of his claim.  The case is accordingly REMANDED 
to the regional office for the following action:

1.  The veteran should be contacted and 
asked to provide the complete name and 
address of the physician (Dr. Erko?) 
where he receives monthly treatments for 
his headaches.  That physician should 
then be contacted and asked to provide 
copies of all office records pertaining 
to treatment of the veteran since 1998. 

2.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and 
employment situation.

3.  The veteran should also be afforded 
special psychiatric and neurological 
examinations in order to determine the 
current nature and extent of the 
veteran's head injury residuals.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiner(s) should express an opinion as 
to whether any headaches experienced by 
the veteran are a result of the service-
connected head trauma.  The claims file 
is to be made available to the examiners 
for review.

4.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, consideration should be given 
his claim for a total rating based on 
individual unemployability.  If the 
determination regarding that matter is 
adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If the denial of his claim for 
an increased rating for the head injury 
residuals is continued, he and his 
representative should be sent a 
supplemental statement of the case on 
that question and be afforded the 
appropriate time in which to respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





